Citation Nr: 0934592	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-37 252	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs ((VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE
 Entitlement to service connection for atrial fibrillation, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs






INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision.  The Veteran filed a 
notice of disagreement (NOD) in May 2006, and the RO issued a 
statement of the case (SOC) in October 2006.   The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2007.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1968 to April 1970.

2.  On August 25, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant [, through his/her 
authorized representative,] has withdrawn this appeal and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it must be 
dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

